Citation Nr: 1332914	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-46 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for peroneal nerve palsy with residual leg, ankle, and groin scars, status post (s/p) left leg arterial thromboembolism with fasciotomy and Achilles tendon lengthening surgeries (left lower extremity disorder).

2.  Entitlement to a higher initial rating for right knee strain, rated noncompensably disabling prior to March 15, 2012 and 10 percent disabling thereafter. 

3.  Entitlement to a higher initial rating for left knee strain, rated noncompensably disabling prior to March 15, 2012 and 10 percent disabling thereafter. 

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a higher rate of special monthly compensation (SMC) due to loss of use of one foot.  
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to January 2008.  This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2008 rating decision issued by the Regional Office (RO) in Salt Lake City, Utah.  The case comes to the Board from the RO in Philadelphia, Pennsylvania.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in May 2013.


FINDINGS OF FACT

1.  On May 8, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal with respect to the issues of entitlement to service connection for a right ankle disorder, entitlement to service connection for tinnitus, and entitlement to a greater amount of SMC for loss of use of one foot is requested.

2.  The Veteran's left lower extremity disorder does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular rating standards.

3.  Throughout the appeal period, the Veteran's right knee strain has been characterized by pain and limitation of motion, with flexion in excess of 45 degrees, extension in excess of 10 degrees, and without instability.  

4.  Throughout the appeal period, the Veteran's left knee strain has been characterized by pain and limitation of motion, with flexion in excess of 45 degrees, extension in excess of 10 degrees, and without instability.

5.  Left knee acquired genu recurvatum with weakness and insecurity in weight bearing was shown at during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant with respect to his claims for service connection for a right ankle disorder and for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant with respect to his claim for a greater amount of SMC for loss of use of one foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for a rating in excess of 40 percent for percent for peroneal nerve palsy with residual leg, ankle, and groin scars, s/p left leg arterial thromboembolism with fasciotomy and Achilles tendon lengthening surgeries were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.68, 4.124a, diagnostic code 8521 (2013).

4.  Prior to March 15, 2012, the criteria for a 10 percent rating for painful, limited motion of the right knee were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2013).

5.  The criteria for a rating in excess of 10 percent for right knee strain were not met at any time. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2013).

6.  Prior to March 15, 2012, the criteria for a 10 percent rating for painful, limited motion of the left knee were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2013).

7.  The criteria for a rating in excess of 10 percent for left knee strain were not met at any time. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2013).

8.  The criteria for a separate 10 percent rating for left knee genu recurvatum were met throughout the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal with respect to the claims for service connection for a right ankle disorder and tinnitus, and for a greater amount of SMC for loss of use of one foot, and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to those issues and it is dismissed to that extent.

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

The Veteran's claim was processed through the Benefits Delivery at Discharge process.  As part of that process, the Veteran was provided with VCAA notices along with his claims form.  These notices explained what the evidence needed to show in order to substantiate a claim for service connection for a disability and how VA assigns ratings and effective dates for service connected disabilities.  It also informed the Veteran that VA would make every reasonable effort to obtain all the relevant information and evidence of which it is aware. 

Additionally, at the Board hearing, testimony was elicited by the Veteran's representative and the AVLJ regarding the elements of service connection; thus the material issue on appeal was fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (noting that a VLJ has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked but there is no prejudice to the Veteran where the material issue is fully developed on the record); see also 38 C.F.R. § 3.103(c)(2) (2012).  

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, a transcript of the Veteran's testimony at the May 2013 hearing, and the written contentions of the Veteran and his representative.  The Veteran did not identify any sources of private medical care.  While it appears that the report of a Physical Evaluation Board (PEB) identified by the Veteran is not of record, the Board finds that this evidence would not provide information pertinent the Veteran's claim since it concerned his fitness for duty during his enlistment and not his physical condition after service; additionally, the first VA examination took place during service, so there is consideration of the history of the Veteran's service-connected disabilities.  See Moore v. Shinseki, 555 F.3d 1369 (2009) (holding that records from other than a relevant period on appeal must nevertheless be considered, as 38 C.F.R. § 4.1  requires that "a veteran's disability must be evaluated in light of its whole recorded history"). 

The Veteran was afforded two VA examinations in support of his claim, in December 2007 (shortly before his discharge in January 2008) and in February 2012.   These examinations fully documented the symptoms and functional effects of the Veterans left leg and bilateral knee disabilities.  Accordingly, the Board finds these examinations adequate.  

At his hearing in May 2013 the Veteran testified that his VA examination was approximately six months before his discharge and that he was reexamined by the military in January 2008.  However, review of the Veteran's STRs and VA records shows that the Veteran's military discharge examination was performed in September 2007 and the VA examination was performed just prior to the Veteran's separation, in December 2007.  The close proximity of the dates indicates that the Veteran was mistaken about the dates of his examinations.  It does not appear that there was an additional examination that is not of record; the examination that occurred shortly before the Veteran's discharge was most likely the December 2007 VA examination.  Thus, the Board concludes that there are not additional separation examinations other than those which are of record.   

The Board also acknowledges that the Veteran had another VA examination shortly after the most recent supplemental statement of the case (SSOC) was issued in April 2012.  This examination was performed in connection with other claims which were filed by the Veteran and did not directly address his knees or left leg.  At the March 2013 hearing, the Veteran's representative indicated that the examination was not relevant to these claims.  See 38 C.F.R. § 19.37(a) (2013).  Therefore, remand to enable the RO to consider this examination in the first instance is not required.  

The Board finds that VA met its obligations pursuant to the VCAA in this case.

Initial Ratings

The Veteran contends that his left foot and bilateral knee disabilities are worse than are contemplated by the ratings which are currently assigned for those disabilities.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

      Left lower extremity disability

The Veteran's left lower extremity disability is assigned a 40 percent rating which contemplates complete paralysis of the external popliteal nerve, with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension of the proximal phalanges of the toe lost, abduction of the foot lost, adduction weakened, and anesthesia covers the entire dorsum of foot and toes.  38 C.F.R. § 4.124a, diagnostic code 8521.  This is the maximum scheduler rating for this disability.  Accordingly, an increased evaluation is not warranted.

The Board has considered the application of other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A muscle injury rating may not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55.  The highest schedular rating for a muscle disability of the foot and leg is 30 percent, so the neurological code is more favorable to the Veteran.  Additionally, the potentially applicable muscle codes address substantially the same functions, including movement of the feet and toes and effects on ambulation.  38 C.F.R. § 4.73, DC 5310, 5311, 5312 (2013). Accordingly, no higher or separate evaluation is warranted under these codes.  

Additionally, 40 percent is the maximum rating for below the knee amputation of the lower leg.  38 C.F.R. § 4.71a. diagnostic code 5165.  Pursuant to the "amputation rule," the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  The Board notes that the Veteran is already receiving SMC for loss of use of his left foot.

In this case, the Veteran claims that his level of functional impairment is more severe than is accounted for by application of the rating criteria set forth in 38 C.F.R. § 4.85 & 4.86.  When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  See, e.g., Colayong v. West,  12 Vet. App. 524, 536 (1999). 

The determination of whether a claimant is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a three step inquiry.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In order to make this determination, the level of severity and symptomology of the claimant's service connected disability must be compared to the established criteria in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptoms, the assigned schedular evaluation is adequate.  Id.  If they do not, the VA must undertake the second step of the inquiry, which is to determine whether the claimant's disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id at 115-116.  If an analysis of the first two steps indicates that the first two factors exist, the third step is to refer the case to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether justice requires the assignment of an extraschedular rating.  Id at 116.

In this case, the Veteran was first examined on behalf of VA in December 2007.  At that time, the Veteran reported peroneal nerve palsy and medial popliteal nerve injury.  The left lower leg was affected.  There was tingling and numbness, abnormal sensation, and anesthesia. The Veteran could not walk without a cane or brace.  It was not painful, but the symptoms occurred constantly.  Examination showed scars on the left lateral leg, shin, Achilles, and groin.  However, these were not tender or unstable.  There was impairment of muscle tone of the calf with loss of muscle substance.  There was lowered endurance of the calf and 1/5 strength, but no impaired coordination.  Examination of the left ankle showed weakness.   The Veteran had only 5 degrees of plantar flexion and no ability to dorsiflex the foot.  A peripheral nerves examination showed paralysis of the left peroneal nerve.  There was motor dysfunction with findings of foot drop and atrophy of the leg muscle group.  There was hypoesthesia of the lower leg and foot.  

In a September 2009 letter, the Veteran recounted the history of the injury that resulted in the paralysis of his left peroneal nerve.  He had gallbladder surgery, and due to unforeseen circumstances or surgical error, he developed a thromboembolism and the nerve was damaged.  Thereafter, the Navy did not give him sufficient opportunity to recover from his surgery.  Now, he is in physical and emotional pain due to the injury.  The Board notes that the Veteran has a separate rating for his emotional disorder related to the left lower extremity injury.

He was reexamined by VA in March 2012.  At that time, he reported constant moderate pain in his left lower extremity.  There were no other symptoms other than foot drop. Muscle strength testing showed no strength with either plantar flexion or dorsiflexion on the left.  There was 0/4 ankle reflexes.  Sensory testing showed decreased sensation on the left at L4-5 and S1.  There was decreased loss of hair and smooth shiny skin on the left.  The Veteran's gait was antalgic due to left lower extremity pain. The external popliteal or common peroneal nerve was completely paralyzed on the left.  The Veteran constantly used a brace and cane to walk.  The Veteran was able to perform his activities of daily living but would be unable to do physically demanding work due to the left foot drop.  Scars were visible at the left lateral leg and medial aspect of the leg but there was no indication that they were tender or unstable.  They were 22 square centimeters and 36 square centimeters in size.  The examiner found that the remaining effective function was not so limited that amputation with prosthesis would equally serve the Veteran.  The examiner also found that there was no limitation on activities of daily living and that the Veteran was capable of sedentary work.  It was noted that he was a full time student and that the primary effect was on his ability to walk. 

In a March 2012 letter the Veteran reiterated his contention that his left lower extremity condition was due to surgical error.  He was not appropriately treated for this in service and was made to walk long distances on crutches or with a cane.  He was unable to do his former work due to his left foot disability and contended that jobs that would be available to him with his disability would pay less.

The Veteran testified at a hearing in May 2013.  The Veteran testified that he had no use of his left leg from the knee down.  It itched.  He feels abnormal sensations such as liquid on his leg.  He was told these symptoms were akin to phantom limb pain experienced by amputees.  He was a full time student and it took him longer to get to class or go between classes because of his limitations on walking and standing. He missed more classes then he otherwise would have and he would come late to classes.  He would not feel it if he injured his left lower leg due to the nerve damage, which he worried about because his brace could rub and cause blisters.

The Board finds that referral for extraschedular consideration is not warranted. The Veteran has not shown that his disability falls outside that which is contemplated by the rating schedule.  His primary symptoms are numbness, phantom pain, and foot drop which cause difficulty or inability with standing and walking.  However, diagnostic code 8521 contemplates complete nerve paralysis with foot drop and anesthesia covering the entire dorsum of the foot and toes.  The additional symptom of phantom itching and other sensations in the area of the paralyzed nerve is not so significant in and of itself to render the rating schedule inadequate.  Moreover, the Board notes that although the Veteran was unfortunately injured in service during surgery, possibly due to surgical error, the etiology of an injury has no impact on the degree of compensation awarded.  38 C.F.R. § 4.1  

Similarly, the rating schedule does not provide higher or lower compensation for an individual based on his or her particular earning capacity absent the injury.  The actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and regulations contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board also notes that the provision in 38 C.F.R. § 4.55 that separate ratings for overlapping muscle and nerve injuries may not be awarded does not mean that in every instance where both muscle and nerve are injured, an extraschedular rating is appropriate.  In fact, this reasoning would circumvent the express language of 38 C.F.R. § 4.55, which specifically directs that a muscle or nerve rating be assigned, but not both, and does not provide for an increased evaluation based on both muscle and nerve involvement above what is provided for the predominant disability in the rating schedule, unless based on totally different functions.  

Thus, the threshold factor for extraschedular consideration is not met.  In addition, the Veteran has not shown marked interference with employment or repeated hospitalizations solely from the left lower extremity nerve disability.  He has not been hospitalized for the left lower extremity nerve disability since service.  Throughout much of the appeal period the Veteran was not employed and was successfully pursuing educational goals so there was no interference with employment.  At other times, he was working as a salesman.  

The Board also notes that the Veteran's scars, which are not tender, unstable, deep, or more than 144 square inches, do not meet the criteria for separate ratings and, additionally, the Veteran's combined rating for all disabilities of the left lower extremity below the knee cannot exceed 40 percent inclusive of any separate rating for scars.  

	Bilateral knee disabilities

For each knee strain, the Veteran was granted a noncompensable rating until March 15, 2012 and a 10 percent rating thereafter.  The Veteran contends that he should receive higher ratings.  A noncompensable evaluation contemplates flexion limited to 60 degrees.  A 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260l.

At his examination in December 2007, the Veteran reported bilateral knee symptoms including weakness, stiffness, giving way, locking, cramping, and lack of endurance.  He had sharp pain at the knee joints that came on with no precipitating factor.  Range of motion of the right knee was 0 to 130 degrees and on the left it was 0 to 105 degrees.  The examiner did not note any pain with motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The knees were stable to anterior posterior and medial and lateral stress.  The examiner noted acquired genu recurvatum of the left knee with weakness and insecurity on weight bearing.

The Veteran's knees were reexamined in March 2012.  At that time, he reported flare ups occurred three times per week and lasted two hours each.  At those times, he felt completely incapacitated by his bilateral knee pain.  Range of motion of the right knee was 0 to 120 degrees.  Range of motion of the left knee was 0 to 100 degrees.  There was evidence of mild to moderate pain of the left knee with flexion and extension 90 to 100 degrees with wincing of facial expression.  After repetitive use, range of motion of both knees stayed the same and was not further limited by pain, fatigue, weakness, or lack of endurance.  There was no evidence of patellar subluxation or dislocation, or of instability, in either knee. There was mild to moderate pain for both knees with range of motion, but there was no swelling, deformity, or atrophy.  The Veteran had difficulty with standing and weight bearing due to left knee pain.  He had difficulty standing for 10 minutes, walking for 5 minutes, climbing stairs, and squatting.  

At his hearing in May 2013, the Veteran testified that he sometimes had difficulty sleeping due to knee pain. He testified that he always had knee pain after the 2006 surgery.  It took about six months after the gallbladder surgery for the knees to start grinding and hurting.  About a year and a half after the surgery the pain got worse.  The Veteran was seen in the emergency room for knee pain at about that time and was thereafter prescribed narcotic medication in service to treat the bilateral knee pain.  He testified that he always had knee pain of varying intensities.  He testified that the examiner was incorrect if he wrote that the Veteran was not experiencing knee pain.  He stopped taking narcotics after he got out of the military and was currently taking over the counter medication as needed for various physical problems including his bilateral knee pain.  He testified that he had continuous knee pain since his first examination.  He testified that currently he experiences severe pain in the back of his leg sometimes which causes it to give out.  He has to stop driving when the pain comes on.  The Veteran testified that when  the pain comes on, it "shuts [him] down."  He felt that sometimes his knees wiggled.

The Board notes that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Viewing the evidence in the light most favorable to the Veteran, including his hearing testimony that he had constant bilateral knee pain of varying intensity since service, including at the December 2007 examination, indicates that a 10 percent rating for painful limited flexion with additional functional limitation is appropriate throughout the entire appeal period.  Although pain with motion was not documented at the December 2007 examination, the Veteran did complain of intermittent knee pain at that time and he credibly testified that he had knee pain since service, presumably including pain with motion. The Veteran also reported weakness, stiffness, locking, cramping, and lack of endurance.  At the March 2012 examination, he reported flare ups occurred three times per week and lasted two hours each.  At those times, he felt completely incapacitated by his bilateral knee pain.  There was evidence of mild to moderate pain of the left knee with flexion and extension with wincing.  After repetitive use, range of motion of both knees stayed the same and was not further limited by pain, fatigue, weakness, or lack of endurance.  The Veteran had difficulty with standing and weight bearing due to left knee pain.  He had difficulty standing for 10 minutes, walking for 5 minutes, climbing stairs, and squatting.  At his hearing in May 2013, the Veteran testified that he sometimes had difficulty sleeping due to knee pain.  Accordingly, this additional functional loss, including difficulty standing, walking, and sleeping, more closely approximates a 10 percent evaluation for limited flexion.  A higher evaluation that would require an approximation of flexion limited to 30 degrees is not warranted for either knee.  

The Board has considered the application of other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But there was no ankylosis of either knee, no evidence of dislocated or removed semilunar cartilage, no malunion or nonunion of the tibia and fibular, and no genu recurvatum of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2013).  Additionally, the 2012 VA examination did not indicate any arthritis. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Furthermore, extension was to zero degrees throughout the appeal period. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

For recurrent subluxation or lateral instability, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe impairment. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  At the December 2007 VA examination, the Veteran reported give way.  Examination showed the knees were stable to anterior posterior and medial and lateral stress.  At the 2012 VA examination, there was no evidence of patellar subluxation or dislocation, or of instability, in either knee. While he testified that his knee at times "wiggles" and feels as if it will give way, there was no objective evidence of instability noted at either examination.  The Veteran did not report wearing a brace for either knee, and there was no evidence of actual falls due to either knee giving way.  Thus, a higher and/or a separate rating for instability of either knee are unwarranted.

Diagnostic Code 5263 applies to genu recurvatum; a 10 percent rating applies for this disability.  The 2007 VA examiner noted acquired genu recurvatum of the left knee with weakness and insecurity on weight bearing. Although no deformity was found at the subsequent March 2012 examination, the Board notes that genu recurvatum is a deformity, and thus if genu recurvatum was present in December 2007, it is most likely still present notwithstanding the finding of no deformity in March 2012.  To the extent that the two reports of examination conflict on this matter, reasonable doubt is resolved in favor of the Veteran.  

The Board finds that the Veteran's knee symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Painful motion of the knees is expressly contemplated by the 10 percent rating assigned for each knee under the relevant diagnostic code, and there are no facts that suggest the Veteran has additional or unusual symptoms which are beyond what is contemplated in the rating schedule applicable to disabilities of the knees.  Higher ratings for knee disabilities are available, but the Veteran does not meet the criteria for a higher evaluation.  Moreover, no repeated hospitalizations or material interference with employment was shown to result from the bilateral knee disability.  The Veteran worked as a salesperson and then stopped working and went to school full time.  He had trouble ambulating around campus, but this was due not only to his knees but also the nerve injury to his left lower extremity and, in any event, the ratings assigned for the Veteran's disabilities contemplate some interference with activity.  

The Board has considered the benefit of the doubt doctrine and, where applicable, has resolved doubt in favor of the Veteran.  In all other cases, the preponderance of the evidence was against the claims.


ORDER

The appeal of entitlement to service connection for a right ankle disorder is dismissed.

The appeal of entitlement to service connection for tinnitus is dismissed.

The appeal of entitlement to a greater amount of SMC for loss of use of one foot is dismissed.  

A rating in excess of 40 percent for left lower extremity disorder is denied.

A rating of 10 percent for right knee strain prior to March 15, 2012 is granted.

A rating of 10 percent for left knee strain prior to March 15, 2012 is granted.

Throughout the appeal period a rating in excess of 10 percent for right knee strain is denied.

Throughout the appeal period a rating in excess of 10 percent for left knee strain is denied.

A 10 percent rating for genu recurvatum, left knee, is granted.  


____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


